[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff claims to have suffered serious physical CT Page 3526 injuries as the result of a fall on a city sidewalk. The fall was allegedly caused by a defect in that a square of the concrete had sunken or been depressed, and the plaintiff tripped over the now elevated edge of the next square of concrete.
The city defended on the grounds of lack of notice and the proposition that the defect was not the sole proximate cause. On this latter point, the city's street light manager, Walter Heller, testified that a nearby street light provided illumination to the area well in excess of minimum standards.
Bryan Funk, deputy director of public works for the city, testified that the city had no notice of the defect and significantly, that it could have existed for a month or a day.
The court has no difficulty in finding the condition complained of to be a defect. However, the court finds the city must prevail on its defenses. There would appear to have been sufficient lighting to enable the plaintiff to see the condition. But even if this issue were resolved in his favor, the plaintiff has failed to show actual or constructive notice to the city that the defect existed. In view of the evidence that it could have existed for a month or a day, the court cannot find the defendant had the required notice of the defect.
Judgment may enter for the defendant.
Anthony V. DeMayo Judge Trial Referee